Citation Nr: 1822493	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 in the United States Army. His military occupational specialty (MOS) was classified as a field artillery crewman. These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision, relating to bilateral hearing loss, and a February 2015 rating decision, relating to a back disability, of the Nashville, Tennessee, Regional Office (RO).

In August 2017, the Board remanded the matter so the Veteran could be afforded a VA examination for his back disability and to obtain treatment records related to his claim. The Board finds that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

The Veteran testified via video-conference before the undersigned VLJ in January 2017. A transcript of the hearing has been associated with the claims file


FINDINGS OF FACT

1. A hearing loss disability was not shown in service and the weight of the evidence is against a finding that current sensorineural hearing loss in the right ear is etiologically related to such service.  A left ear hearing loss disability is not shown.  

2. The Veteran's current thoracolumbar spine disability, degenerative disc disease (DDD) of the lumbosacral region with intervertebral disc syndrome (IVDS) and spinal stenosis, began following a post-service back injury and are not etiologically related to the low back pain he experienced in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a lumbosacral strain, claimed as back pain have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3). Degenerative disc disease, a form of arthritis, and sensorineural hearing loss are categorized as a chronic diseases under 38 U.S.C. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Bilateral hearing loss

Service connection for a hearing loss disability may not be established unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, even if not sufficient hearing loss to be considered an actual ratable disability according to § 3.385. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the January 2017 hearing before the undersigned VLJ, the Veteran testified that he suffered hearing loss as a result of his exposure to acoustic trauma in-service, where his primary military operational specialty (MOS) was that of a "cannoneer." See January 2017 Hearing Transcript. He reported that his hearing has become worse over the years. During the January 2017 Board hearing, the Veteran testified that he continues to receive treatment for his hearing loss disability. The Veteran testified that at these treatment visits, the examiners have told him that he suffered bilateral hearing loss as a result of acoustic trauma from service.

The question for the Board is whether the Veteran meets the auditory threshold for bilateral hearing loss; and if so, did the hearing loss manifest during active service or within the one-year presumptive period.

With respect to element (1), a current disability, the Veteran has a current hearing loss disability in the right ear; however, he does not have a current hearing loss disability in the left ear as per C.F.R. §3.385 (2017).

The Veteran was afforded a separation examination preceding his discharge from military service in May 1974. The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
0
5
LEFT
14
5
10
0
10

Speech audiometry testing was not performed during this examination.

These results indicate that the Veteran did not have a hearing loss disability during the time of testing as per C.F.R. §3.385 (2017).

The Veteran was afforded a VA examination for his bilateral hearing loss in January 2012. The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
40
LEFT
0
5
15
15
25

Speech audiometry revealed speech recognition ability at 98 percent in the right ear. The average decibel loss was 18.75 in the right ear.

Speech audiometry revealed speech recognition ability at 100 percent in the left ear. The average decibel loss was 15 in the left ear.

These results indicate that the Veteran did have a hearing loss disability in the right ear during the time of testing; however, he did not have a hearing loss disability in the left ear as per C.F.R. §3.385 (2017).

With respect to element (2), in-service incurrence of a disease or injury, the Veteran reported that he has suffered acoustic trauma in service as part of his MOS where he was exposed to artillery fire.

The Board notes that the Veteran's DD-214 lists Field Artillery Crewman as duty assignments. The record lacks any complaints or service records indicating treatment for a hearing condition in-service or within one year of separation; however, the Board gives great probative weight to the Veteran's testimony stating that he was exposed to acoustic trauma as a result of working with of his MOS. Giving the Veteran the benefit of doubt, the Board finds that he was exposed to acoustic trauma in-service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted).

Therefore, element (2), in-service incurrence of the claimed in-service injury, acoustic trauma due to artillery, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's right ear hearing loss disability is etiologically related to service.

In the January 2012 VA audiology examination, the examining audiologist opined that the Veteran's hearing loss is less likely than not related to military noise exposure. Additionally, he noted that there has been no indication a bilateral hearing loss disability in the Veteran's service treatment records or within one year of separation. The examiner noted that the Veteran's hazardous noise exposure while in-service and in his post-separation occupations (working as a truck driver, carpenter, and auto body work). Also, his subjective report of hearing loss and tinnitus while in-service were taken into consideration in rendering the etiology opinion.

The Veteran submitted follow-up audiology treatment records. The records confirm that the Veteran does present with sensorineural hearing loss in the right ear and has been fitted with bilateral hearing aids; however, there is nothing in the records providing a positive nexus opinion linking the Veteran's current symptoms of hearing loss to his service.

The Board acknowledges that the Veteran was exposed to acoustic trauma as the result of his exposure to artillery noise; however, there is no indication of complaints of hearing loss in service and the Veteran's hearing loss did not manifest to a compensable degree within the presumptive period. The Veteran had VA examinations performed in his August 1972 entrance evaluation and in May 1974 for his separation evaluation.  The results indicate from these examinations reveal that the Veteran did not have a hearing disability for VA purposes on any of these examinations as per 38 C.F.R. § 3.385 (2017). 

While this fact alone is not dispositive, (see Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Veteran is not competent to provide an etiology opinion on whether his current hearing loss is manifested in service or within the presumptive period.  The diagnosis of hearing loss involves the analysis of audiometric data obtained from a hearing exam, which requires specialized knowledge and expertise of a trained medical professional. The Veteran was not diagnosed with bilateral sensorineural hearing loss in service or within one year of separation and did not begin wearing hearing aids until approximately 35 years after separation. The Board may not render its own etiology opinion without relying on medical evidence in the record. See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). Consequently, the preponderance of the competent, credible, and probative evidence weighs against finding that service connection is warranted for a hearing loss disability. Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and sensorineural hearing loss in the right ear has not been met. 

Degenerative disc disease of the lumbar spine with Intervertebral Disc Syndrome

During the January 2017 hearing before the undersigned VLJ, the Veteran testified that he first noticed problems with his back in service after lifting artillery rounds, weighing over 200 pounds. He started feeling pain in his back with numbness radiating down in his right leg and sought treatment for the symptoms. He contends that while he presented for treatment with reports of right hip pain, the cause of his symptoms was actually due to his low back. The Veteran testified that within months of his separation, he sought treatment for right hip, right leg, and back due to pain and burning. 

The Veteran submitted correspondences by his spouse supporting his history of back pain dating back to service. For instance, in an April 2017 correspondence, the Veteran's spouse endorsed that he sought treatment for his back pain in April of 1979, and she remembers the date because it was during the time she was pregnant with their first child. See April 2017 Buddy Statement. The Veteran's daughter also provided statements observing her father's chronic back pain.

With respect to element (1), a current disability, the Veteran has a lumbar spine disability. In October 2017, the Veteran was afforded a VA examination for his back disability. Diagnoses of DDD, IVDS, and spinal fusion were confirmed.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Board finds that an in-service event or injury cannot be established.  The medical evidence of record reveals that the Veteran did not seek treatment for a back disability in service or within one year of separation.  While 
the service treatment records indicate that he endorsed "painful joints" during his separation examination, no reference was made to any back symptoms or disability.  Rather, the report lists broken bones and "trick" or locked knee in the medical history inventory with additional commentary endorsed "occasional knee and elbow pain without swelling."  The fact that the Veteran referenced other conditions at separation but not his back is negative evidence against the claim.  The Board acknowledges the Veteran's statements that he suffered through back pain during service and did not seek treatment for the condition. However, the fact that he referenced other orthopedic conditions at discharge suggests that no low back condition was present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). Moreover, the fact that the spine and other musculoskeletal region were considered normal under clinical evaluation and there was no indication of a history of back pain noted during the examination suggests that the Veteran's low back did not result in any disability upon separation from service.  

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current DDD of the lumbar spine is etiologically related to service.

Post separation treatment records reveal that the Veteran was hospitalized in March 1979 for right hip pain, which he reported radiating to his lower back. X-rays were taken and the hip and spine were considered normal. No diagnosis for a spine disability was noted. His treatment records reveal that there is no diagnosis of a back disability until March 2012.

The Board notes that in March 2012, the Veteran was involved in on-the-job injuries to his lumbar spine. In July 2012, he was involved in a motor vehicle accident which resulted in him requiring surgical intervention. Medical treatment records following the injuries confirmed diagnosis of degenerative disc disease of the lumbar spine as early as August 13, 2012.

The Veteran has submitted medical evidence supporting his back disability claim. A September 2014 medical opinion by his treating physician stated that "there was a definite aggravation and advancement of a pre-existing condition."

Additionally, a February 2018 private opinion noted that the Veteran presented for treatment following lower extremity pain due to DDD. See February 2018 Medical Treatment Record. The clinician endorsed that "this patient had this problem while he was in the military and had a diagnosis of leg pain which was the result of disc disease and radiculopathy."

While the Veteran's clinician offered a positive nexus opinion linking the Veteran's back pain to his service, the Board finds that the opinion is not adequate. For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts. Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, Vet. App. 120, 125 (2007). Here, the clinician cited the Veteran's diagnosis of leg pain was the result of DDD and radiculopathy. There is no medical evidence of a confirmed diagnosis to support his opinion. In 1979, x-rays confirmed no pathology of the Veteran's spine. The medical evidence indicates 2012 as the onset of DDD confirmed by imaging following a motor vehicle accident.

Conversely, the Board finds the results of the October 2017 VA spine examination highly probative. The examiner noted the Veteran's contentions of having an onset of back pain in service after lifting heavy ammunition. Current complaints of pain, spasm, and radicular pain in the right leg were recorded. After review of the medical history, she endorsed that the Veteran started having back problems following a significant work injury to his back in March 2012 and a motor vehicle accident in July 2012. Treatment following the injuries required a June 2013 lumbar decompression/fusion of the L5-S1 portion of the lumbar spine. The examiner opined that it is less likely than not that the Veteran's current lumbar spine disability, to include DDD and IVDS with spinal stenosis, was incurred in or caused by the Veteran's military service. She concluded that the Veteran's treatment records did not reveal evidence of direct back pain while there was evidence of direct trauma and subsequent surgical intervention following a motor vehicle accident was present. She summarized that she was unable to find any evidence of a lower back condition during active military service that could be linked to the Veteran's present DDD and IVDS with spinal fusion.

The Board has considered the Veteran's lay statements that he has experienced back pain since service and that he believes his current back disorder was caused as a result of his military service. His statements are competent evidence as to his symptoms because this requires only personal knowledge as are the statements from his wife and daughter who reported that the Veteran experienced back pain. See 38 C.F.R. § 3.159 (a). However, the Veteran's statements and the lay/buddy statements are not competent evidence to link his current back disorder to injuries which occurred in service as this requires specialized medical education, training or experience to make those determinations. See 38 C.F.R. § 3.159 (a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (finding that lay assertions of medical causation do not constitute competent medical evidence); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
In conclusion, the Board finds that service connection for a lumbar spine disability is not warranted. While the Veteran currently manifests with DDD and IVDS with spinal stenosis, the probative medical evidence of record indicates that these conditions, more likely than not, developed years after separation and were not caused or aggravated by his service. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for DDD of the lumbar spine is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


